           Case 1:21-cr-00220-JPW Document 1 Filed 08/04/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                            : No. 1:21-CR -   'L '2. C
      V.


TAHMERE LINDSAY,                            : ( Judge   wt so,           )
      Defendant.

                              INDICTMENT
                                                                             FILED
                                                                  HARRISBURG, PA
THE GRAND JURY CHARGES:
                                                                         AUG O4 2021
                                    COUNT 1
                              21 U.S.C. § 841(a)(l)       Per_--!~-->--~---
                            (Possession with Intent            Deputv Clerk
                     to Distribute a Controlled Substance)

      On September 4, 2020, in Lebanon County, within the Middle

District of Pennsylvania, the defendant,

                             TAHMERE LINDSAY,

did knowingly and intentionally possess with intent to distribute a

mixture and substance containing a detectable amount of cocaine base,

a Schedule II controlled substance.

      All in violation of Title 21 , United States Code, Sections 841(a)(l)

and -(b)(l)(C).
~ - --   - --     -   ~    --   .   --

                  Case 1:21-cr-00220-JPW Document 1 Filed 08/04/21 Page 2 of 2




         THE GRAND JURY FURTHER CHARGES:

                                             COUNT 2
                                       18 U.S.C. § 922(g)(l)
                          (Possession of Firearm by a Prohibited Person)

                On September 4, 2020, in Lebanon County, within the Middle

         District of Pennsylvania, t he defendant,

                                         TAHMERE LINDSAY,

         knowing he had previously been convicted of a crime punishable by

         imprisonment for a term exceeding one year, knowingly possessed a

         firearm , to wit, an AMT Automag II, .22 magnu m semiautomatic pistol,

         serial nu mber C00855, and the firearm possessed was in and affecting

         interstate commerce.

                All in violation of Title 18, United States Code, Sections 922(g)(l)

         and 924(a)(2).

                                                    A TRUE BILL

         BRUCE D. BRANDLER
         Acting United States Attorney

                                                    Foreperson

                                                                   \
                                                    Date
          ssistant United States Attorney

                                                2
